CaSqJ§-lS-A,GQBS-GSS DOC 11 Filed 12/28/18 Entered 12/28/18 14210:44

Fill in this information to identify your case:

Debtor1 Ma[k K|ein
First Name Middle Name Last Name

Debtor 2 Camille K|ein
(Spouse, if filing) First Name Midd|e Name Last Name

United States Bankruptcy Court for the: EASTERN Distn‘ct of Neyg fog

 

Case number 1-18-46953-ess
(lf known)

 

Officia| Form 427
Cover Sheet for Reaffirmation Agreement 12/15

Anyone who ls a party to a reaffirmation agreement may till out and tile this form. Fi|| it out completely, attach it to the reaffirmation agreementl
and tile the documents within the time set under Bankruptcy Ru|e 4008.

 

m Explain the Repayment Terms of the Reaffirmatlon Agreement

 

1~Wh° is the credit°"? Santander Consumer USA lnc.

Name of the creditor

 

2'H°w much is the debt? On the date that the bankruptcy case is filed §25,090.09

To be paid under the reaffirmation agreement §25,090.09

*

per month for * ' months (if fixed interest rate)
*One payment of $482.69 due on or before 12/23/2018, and monthly installments in the arnount of $482.69 (future
payment amount under the credit agreement may be different) commencing on 12/12/2018 and continuing on the
same day of each succeeding month with the remaining balance due, if any, on or before E/12/2024

 

3.What is the Annua|

Before the bankr tc case sfi| d 10_34°/
Percentage Rate(APR) up y Wa 6 o

 

of interest? (See Underthe reaffirmation agreement 10.34% [x] Fixed rate
Bankruptcy Code [] Adjustab|e rate
§524(k)(3l(E)-)

4.Does collateral secure [ ] No
the debt?

[x] Yes. Describe the collatera|. 15 JEEP GRAND CHEROK VlN: 1C4RJFBGXFCB7704
Current market value §27,200.00

O

 

 

5.Does the creditor [x] No

assert that the debt is

nondischargeable? [ ] Yes.Attach an explanation of the nature of the debt and the basis for contending that the :lebt is nondischargeab|e.
6-Usi"g information from income and expenses reported on Schedules l and J income and expenses stated on the reaffirmation agreement

Schedule l: Your l g
|"C°me (Omcia| F°'m 6a. Combined monthly income from b" 4, 6e.Monthly income from all sources &t , `

106|) and Schedule J: line 12 of Schedule l $_-L_/- after payroll deductions $ z § g/
Your Expenses (Officia|

Fonn 106_])’ ml in the Gb. ll§h:rr]i;:l:|:xjpenses from line 220 of _ $ 7£`{ ill 7! 6f. Monthly expenses - $ 25 !b, 7!

amounts

60. Monthly payments on all - - 0 , 69.Month|y payments on all - f`e
reaffirmed debts not listed on $__ reaffirmed debts not included n $
Schedule J monthly expenses

6d. Scheduled netmonth|y income $ Z?/{,{O Sh.Present net monthly income $ W(`. l b

Subtract line 6b and 60 from Sa. Subtract lines 6f and 69 from E

.m

 

 

 

 

lf the total is less than 0, put the |f the total is less than 0, put the
number in brackets. number in brackets.
Officia| Form 427 Cover Sheet for Reaffirmatlon Agreement page 1

72055

 

Case 1-18-46953-€88 DOC 11 Filed 12/28/18 Entered 12/28/18 1

manson

Del'zior t
Flret Name

Middle Name

Last Name

M:10:44

Case number (lf known) J;J_BA§B§,§_§§,L__________

 

7.Are the income amounts
on lines 6a and 60
different?

/
iri/wo

[ ]Yes. Explaln why they are different and complete line 10

 

 

 

8.Aro the expense
amounts en lines 6b
end 6f ditterent?

linn

l ]¥es. Explaln why they are different and complete line 10

 

 

 

9.ls the net monthly
income in line Bh less
than 07

woo

[ ].Yes. A presumption of hardship arises (un|ess the creditor is a credit irnion).
Explaln how the debtor will make monthly payments on liie reaffirmed debt and pay

°°"` 5'?W'rc LM mem/364 come /74~(/'
one @¢,>pa{

her living expenses.

 

ro. Debibr's certification
about lines 7~9
ifany answer on lines 1'8 le

Yes. the debtor must sign
iiere.

if all the answers on lines 1-9
are No, go to line 11.

l certify that each explanation on lines 7-9 are true and correct.

Sign`a'iiure of Debtor 1

Co/vm.,il.()o, \‘/\,QlA/v\

Slgnature of Debtor 2 (Spouse only in a joint case)

 

lt.Dlrt an attorney represent
the debtor in negotiating
the reaffirmation
agreement?

 

inc

l ] Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

 

llN°
rives

 

   

n Pat2 Stgn Here

 

Whoever title out this lorin
must sign liere.

 

  

MM/DDIYYYY

signaiure ' (/

Bradley J. Ha|berstadt, Attomey in Facl
At 0
Prtnted Name

Chack one:
[ ] Debtor or Debtor's Attomey
[x] Credfior or Creditor‘s Attorney

§

c rti the attached agreement is a true and correct copy of the reaffirmation agreement between tlie
f

WM for Reaffirmatlon Agreement.
gate 1 Z/ZQ

 

Offlcla| Form 427

Cover Sheet for Reaffirmatlon Agreement

 

page 2
72055

 

 

 

CaS€ 1-18-46953-988 DOC 11 Filed 12/28/18 Entei’ed 12/28/18 ]_4:10:44

/

 

BZ400A/B ALT (Form 2400A/B ALT) (12/15)

iii No Presumption of Undue Ha dship
(Check box as directed in Part D: Debt r’s Statement
in Support of Reaffirmation Agreement.

i;{ Presumption of Undue Hards§ip

 

 

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In rec Case No. 1-18-46953-ess
Mark Kiein and camille Kiein, Chapter 7

Debtor(s)

REAFFIRMATION AGREEMENT

[Indicate all documents included in this filing by checking each applicable box.]

[x] Part A: Disclosures, Instructions, and [x] Part D: Debtor’s Statement in Support of
Notice to Debtor (Pages l - 5) Reaffirmation Agreement
[x] Part B: Reaffirmatlon Agreement [ ] Part E: Motion for Court Apprcval

[x] Part C: Certif`ication by Debtor’s Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement Note also.' If you complete Part E, you nust
prepare and file Form 24 OC ALT - Order on Reajirmation Agreement.]

Name of Creditor: Santander Consumer USA Inc.

|I| [Check this box l`/] Creditor is a Credit Union as defined in §l9(b)(l)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DLBTOR
l. DISCLOSURE STATEMENT

Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

DATE OF DISCLOSURE STATEMENT: 12/03/2018
AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm: ,§25,090.09

The amount of debt you have agreed to reaj]irm includes all fees and costs (ifany) tth have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additi nal amounts
which may come due after the date of this disclosure. Consult your credit agreement

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Entered 12/28/18 14210244

B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
l-l8-46953-ess/ KXXX4541 /72055

ANNUAL PERCENTAGE RATE
[The annual percentage rate can be disclosed in dwerent ways, depending on the type of debt. ]

a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms are
defined in §103 of the Truth in Lending Act, such as a credit card, the creditor may disclose the
annual percentage rate shown in (i) below or, to the extent this rate is not readily available or not
applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed t ) the debtor in
the most recent periodic statement prior to entering into the reaffirmation agreement

described in Part B below or, if no such periodic statement was given to the debtor during the
prior six months, the annual percentage rate as it would have been so disclosed at the time of
the disclosure statement: %.

_ And/Or _

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure
statement is given to the debtor: %. If different simple interest rates apply to d fferent
balances included in the amount reaffirmed, the amount of each balance and the rate
applicable to it are:

$_ @ ___%;
$ @ %;
s @ %.

b. lf the debt is an extension of credit other than under an open end credit plan, the creditor
may disclose the annual percentage rate shown in (i) below or, to the extent this rate is not readily
available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as disclosed
to the debtor in the most recent disclosure statement given to the debtor prior to entering into
the reaffirmation agreement with respect to the debt or, if no such disclosure statement Was
given to the debtor, the annual percentage rate as it would have been so disclosed: 10.34%.

_ And/Or _

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure
statement is given to the debtor: %. If different simple interest rates apply to different
balances included in the amount reaffirmed,

 

l Case 1-18-46953-€88 Doc 11 Filed 12/28/18 Entered 12/28/18

BZ400A/B ALT (Form 2400A/B ALT) (12/15)

14210:44

3

l-18-46953-ess / XXXX454l / 72055

the amount of each balance and the rate applicable to it are:

 

$ @ %;
$_ @ _%;
$___@ %.
c. If the underlying debt transaction was disclosed as a variable rate transaction on the most

recent disclosure given under the Truth 1n Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time to

time, so that the annual percentage rate disclosed here may be higher or lower.

d. lf the reaffirmed debt is secured by a security interest or lien, which has not

been waived

or determined to be void by a final order of the court, the following items or types of items of the
debtor’s goods or property remain subject to such security interest or lien in connection with the debt

or debts being reaffirmed in the reaffirmation agreement described in Part B.

ltem or Type of ltem Original Purchase Price or Original Am

15 JEEP GRAND CHEROK VIN:
lC4RJFBGXFC877040

Optional --- At the election of the creditor, a repayment schedule using one or a combin
following may be provided:

Repayment Schedule:

Your first payment in the amount of $ is due on (date), but the

aunt of Loan
$25,815.31

ation of the

future

payment amount may be different. Consult your reaffirmation agreement or credit agreement, as

applicable.
Your payment schedule will be: (number) payments in the amount of $
payable (monthly, annually, weekly, etc.) on the (day) of each

unless altered later by mutual agreement in writing.

_0,._

_ each,

(week, month, etc.),

A reasonably specific description of the debtor’s repayment obligations to the extent known by the

creditor or creditor’s representative
One payment of $482.69 due on or before 12/23/2018, and

monthly installments in the amount of $482.69 (future payment amount u

er the

d
credit agreement may be different) commencing on 12/12/2018 and contim'iiing on the

same day of each succeeding month with the remaining balance due, if any,
6/12/2024.

on or before

 

Case 1-18-46953-€88 Doc 11 Filed 12/28/18 Entered 12/28/18

BZ400A/B ALT (Form 2400A/B ALT) (12/15)
_ l-18-46953-ess /

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision. The law requires you to ta
steps to make sure the decision is in your best interest. If these steps are not completed,
reaffirmation agreement is not effective, even though you have signed it.

l. Read the disclosures in this Part A carefully. Consider the decision to reaff
Then, if` you want to reaffirm, sign the reaffirmation agreement in Part B.

2. Complete and sign Part D and be sure you can afford to make the payments
agreeing to make and have received a copy of` the disclosure statement and a completed
reaffirmation agreement,

3.
agreement, the attorney must have signed the certification in Part C.

4. If you are not represented by an attorney during the negotiation of your real
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your c
separate reaffirmation agreement (other than the one in Part B) has been signed, it must

6. If the creditor is not a Credit Union and you were represented by an attorne
negotiation of your reaffirmation agreement, your reaffirmation agreement becomes eff`<
filing with the court unless the reaffirmation is presumed to be an undue hardship as ex
D. lf the creditor is a Credit Union and you were represented by an attorney during the
your reaffirmation agreement, your reaffirmation agreement becomes effective upon fil
court.

7. If you were not represented by an attorney during the negotiation of your re

agreement, it will not be effective unless the court approves it. The court will notify yol
creditor of the hearing on you reaffirmation agreement, You must attend this hearing in

court where the judge will review your reaffirmation agreement, The bankruptcy court
your reaffirmation agreement as consistent with your best interests, except that no court
required if your reaffirmation agreement is for a consumer debt secured by a mortgage,
security deed, or other lien on your real property, like your home.

14210244

4
xxxx4541 /72055

ke certain
the

irm caref`ully.

you are
and signed

If you are represented by an attorney during the negotiation of your reaffirmation

`firmation

reditor. If a
be attached.

v during the
:ctive upon
ained in Part
egotiation of

 

ii
ng with the

affirmation

1 and the
bankruptcy
must approve
approval is
deed of trust,

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Entered 12/28/18 14210:44

BZ400A/B ALT (Form 2400A/B ALT) (12/15) 5
1-18-46953-ess / XXXX4541 / 72055

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy
court enters a discharge order, or before the expiration of the 60-day period that begins )n the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel) your
reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is rescinded
(or canceled).

Frequently Asked Questions:

What are your obligations if vou reaffirm the debt? A reaffirmed debt remains your personal
legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take yo r property or
your wages. Otherwise, your obligations will be determined by the reaffirmation agree ent which
may have changed the terms of the original agreement. For example, if you are reaffir ing an open
end credit agreement, the creditor may be permitted by that agreement or applicable la to change the
terms of that agreement in the future under certain conditions.

 

 
 
  
 

Are vou required to enter into a reaffirmation agreement bv anv law? No, you re not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be
sure you can afford the payments you agree to make.

What if vour creditor has a securitv interest or lien? Your bankruptcy discharg does not
eliminate any lien on your property. A “lien” is often referred to as a security interest, eed of trust,
mortgage or security deed, Even if you do not reaffirm and your personal liability on t debt is
discharged, because of the lien your creditor may still have the right to take the propert securing the
lien if you do not pay the debt or default on it. If the lien is on an item of personal prop rty that is
exempt under your State’s law or that the trustee has abandoned, you may be able to re eem the item
rather than reaffirm the debt. To redeem, you make a single payment to the creditor eq al to the
amount of the allowed secured claim, as agreed by the parties or determined by the cou .

NOTE: When this disclosure refers to what a creditor “may” do, it does not us the word
“may” to give the creditor specific permission. The word “may” is used to tell ou what
might occur if the law permits the creditor to take the action. If you have quest`ons about
your reaffirming a debt or what the law requires, consult with the attomey who helped you
negotiate this agreement reaffirming a debt. lf you don’t have an attorney helping you, the
judge will explain the effect of your reaffirming a debt when the hearing on the reaffirmation
agreement is held.

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Entered 12/28/18 14210244

B2400A/1s A1;1~(1=0m12400A/a Am (12/15) 6
. 1-18-46953-' s/xxxx4541/7zoss

PART B: REAFFIRMATION AGREEMENT.
[ (we) agree to reaffirm the debts arising under the credit agreement described beiow.
l. Briet' description of the credit agreement Contract dated 06/12/2018

2. Description of any changes to the credit agreement made as part of this reaffirmation agreement: See art A: l)lsciosnre Statement
for reaffirmed amonnt, interest rate and payment terms. Unless otherwise changed in this reaftirr ation a recment, l (we)
reaffirm ali other terms and conditions of the credit agreement. Any changes to the credit agreemen contain d in this
reaffirmation agreement will not be effective if this reaffirmation agreement is not enforceable after he expir tlon of the rescission
period. Debtor(s) represent that neither they, their attorneys, nor agents made any changes to the re ifirmat on amonnt, interest -
rate or repayment terms set forth in the original reaffirmation agreement proposed by Credltor. Th parties agree that any
changes made by Debtor(s), their attorneys or agents to the original agreement sent by Credltor shal not be nforeeable unless the
Creditor places initials next to any proposed change in tile reaffirmation amount, interest rate or rep yment erms. ln the event
such changes are made without Creditor's initiais, the reaffirmation agreement shall be voidable by t c Cred tor at any time,
notwithstanding the fact that it may have been signed and filed with the Bankruptcy Conrt.

 

 

Until invoicing is re~started, payments should be mailed to creditor at the follow ng address:
Santander Consumer USA Inc.
P.O. Box 660633
Da|las, '!`X 75266
TO BE EFFECTIVE, ANY NOTlCE OF RESCISS|ON MUST BE MAlLED TC THE
FOLLOW!NG ADDRESS:
Santander Consumer USA lnc.
c/o Stewart, lemen & Jungers, Ltd.

 

 

2860 Patton Rtl
Rosevllle, MN 55113
§lQ.NAl`.QKE(,S.ll
Bor o Agg§pt_eg by creditor:
-/W /Z(Q)V\ mower USA 1nc.
(Priiit Nante) (Printed Name of Credltor)

c/o Stewart, Zlimen & Jnngers, Ltd.

cwa nw titan adam
(Signatare) ( d Credit `
Date' _LkL_'?_L_V /? £Z%%WMW

 

 

 

 

Cg-boggyye e,r if also reaffirming these debts: (Slgnature)

d e J Fc_
`(Y\Q\Y_1 1\®\\"\ §amz_etaaematmmn
(Priili Name) . (Printed Name and Tit|e of individual jigniag for

` Creditor)
x Ct`rw\\\\e Y\\e,\r\
(Sig'natttr' )` Date of creditor acceptance:
Datez iii_’Lli_l_X_ peggmee[ s, 2018

 

 

 

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Etitered 12/28/18 14210:44

B2400A/B ALT (Form 2400A/B ALT) (lZ/lS) 7
1-18-46953-ess/ ’{XXX4541 /72055

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating this
agreement.]

I hereby certify that (l) this agreement represents a fully informed and voluntary agreement
by the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) l have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement

l:l [Check box, If applicable and the creditor is not a Credit Union.] A presumption of

undue hardship has been established with respect to this agreement in my opinion, hov ever, the
debtor is able to make the required payment

Printed Name of Debtor’s Attomey:

 

Signature of Debtor’s Attomey:

 

Date:

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Etitered 12/28/18 14210:44

BZ400A/B ALT (Fonu 2400A/B ALT) (l2ll 5)

8

v l-18»4695]~e s/XXXX45'U /72055
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION GREEMENT.

[Read and complete sections 1 and 2, _QB, if the creditor is a Credit Union and the debtor is
represented by an attorney, read section 3. Sign the appropriate signature lineCs) nd date
your signature If you complete sections 1 and 2 ;Ln_d your income less monthly ex 'enses d es
not leave enough to make the payments under this reajirmaiion agreement, check he bard
the Iop of page 1 indicating “Pre.sumpiion of Undue Hardship. " Otherwise, check the box al

the top of page 1 indicating "No Presumption of Undue Hardship"]

l. l believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. l can afford to make the payments on the rtiaffi<r`med debt because my molEt`hly
l

income (take home pay plus any other income received) is $

L//and my actual current
expenses includin monthly payments on post-bankruptcy debt and other reaffirmation agree
total $ H( 1 22

f

 

nonthly
ents

k leaving$ 21 ‘ l to make the required payments on this reaffirmed debt

 

l understand that if my income less my monthly expenses does not leave enou h to make the
payments, this reaffirmation agreement is presumed to be an undue hardship on me at must be
reviewed by the court However, this presumption may be overcome if l explain toth satisfaction of

the court how l can afford to make the payments here:

 

F/ln/tn wmata ana arn o/,@~ne>¢ce»~

 

(Use an additional page it` needed fora hill explanatiori.) k

2. l received a copy of the Reaffirmation Disclosure Statement in Part A and

and signed reW{:t‘i:::;:w:ent
Signed: j 11

(Deb_`t<_n')7 ' A\“
taint pelican-itain

Date; (>/i»/) itt

_ O,~ _

[If the creditor is a Credit Union and the debtor is represented by an attorne y]

3. l believe this reaffirmation agreement is in my financial interest. l can

 

completed

_5_

aff )rd t ) make

the payments on the reaffirmed debt. I received a copy of the Reaffirmatlon Disclosure Statement in

Part A and completed and signed reaffirmation agreement

Signed: DQ NOT SIGN HERE
(Debior)

DO NOT SIGN HBRE
(.loint Debtor, if any) l

Date: DQ NOT SlGl\_! HERE

 

 

 

 

CaS€ 1-18-46953-688 DOC 11 Filed 12/28/18 Entered 12/28/18 14210244

9

B2400A/B ALT (Fom\ 2400A/B ALT) (l2/l5) `
I-18»46953- ssIXXXX454l I72055

PART E: MOTION FOR COURT APPROVAL
[To be completed and filed only if the debtor is not represented by an attorney durin ,1 the col rse of
negotiating this agreement.]

      

MOTIO FOR COURT PPRO AL OF REAFFIR ATI
l (we), the debtor(s), affirm the following to be true and correct:
I am not represented by an attorney in connection with this reaffirmation agreement,

expenses l have disclosed in my Statement in Support of this reaffirmation agreemen , and because

I believe this reaffirmation agreement is in my best interest based on the inco{\e and
(provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under the
following provisions (checlc all applicable boxes):

l:_l_ l l U.S.C. § 524(0)(6) (debtor is not represented.by an attorney during the course of the
negotiation of the reaffirmation agreement) '

ij l l U.S.C. § 524(111) (presumption of undue hardship has arisen because m nt.hly expenses
exceed monthly income)

Slgued;'(é;_})_\\ea./</l" l(.Q).M~_
_8 _tOl‘ '
waee ,QQQ,W

'(J.`<_)ln`t D.ebftbe`tf any)

 

Date: / 54 iv

 

 

 

 

Case 1-18-46953-€88 Doc 11 Filed 12/28/18 Entered 12/28/18

, t

B2400C ALT (Form 2400C ALT) (12/15)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

14210244

 

 

ln re Mark Klein and Camille Klein, Case No. l-18-46953-ess

 

Debtor(s) Debtor Chapter 7

 

The debtor(s)

ORDER ON REAFFIRMATION AGREEMENT

has (have) filed a motion for a

 

(Debtor(s))
the reaffirmation agreement dated made between the <

Santander Consumer USA Inc.. The court held the hearing required by ll U.S.C

on notice to the debtor(s) and the creditor on

COTURT 0RDER:

Date:

 

(Date of agreement)

 

(Date)

l:l The court grants the debtor’s motion under ll U.S.C. §
524(c)(6)(A) and approves the reaffirmation agreement de
above as not imposing an undue hardship on the debtor(s)

dependent of the debtor(s) and as being in the best interest
debtor(s).

l:l The court grants the debtor’s motion under ll U.S.C. §

and approves the reaffirmation agreement described abov€.

|:l The court does not disapprove the reaffirmation agreerr
ll U.S.C. § 524(m).

|:l The court disapproves the reaffirmation agreement und
§ 524(m).

|:l The court does not approve the reaffirmation agreement,

BY THE COURT

pproval of
iebtor(s) and

. § 524(d)

scribed
or a
of the

524(k)(8)

tent under

er ll U.S.C.

 

United States Bankruptcy Jt

¢dge

 

 

